                           TENTATIVE RULING



                  ISSUED BY JUDGE LOUISE DECARL ADLER




Debtor:      ROBERT L. & JANE E. SCHUMAN

Number:      16-03469-LT13



Hearing:     10:00 AM Wednesday, November 14, 2018



Motion:    MOTION FOR RELIEF FROM STAY, RS # KZ-1 FILED ON BEHALF OF U.S.
BANK TRUST N.A., AS TRUSTEE OF THE SCIG SERIES III TRUST, ITS SUCCESSORS
AND ASSIGNS (judge taylor case)




If parties manage to agree on an APO in advance of this hearing, please notify the
courtroom deputy and appearances will be excused.

In that event, debtor's counsel will be awarded the guideline fee for his/her services in
this matter.
